DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 09/24/2021.  Claims 1-20 are pending.
Drawings
The drawings were received on 12/10/2020.  These drawings are acceptable.
Claim Objections
Claims 1, 11, and 19 are objected to because of the following informalities: The Examiner notes that throughout each independent claim, the Applicant recites, “...said legs is…”  It is believed that the phrase should be changed to “…said legs are…” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duperron (U.S. Pub. 20150285428) in view of Parent (U.S. Pat. 9447599).
Regarding claim 1, Duperron teaches a base 18 for supporting an object 16 comprising: a shaft 40 having a mounting member 44 at a first end of the shaft 40, a plurality of legs 20,22,24, where each of the legs 20,22,24 are hingedly attached to an adjustable attachment member 46 at a first end and support the base 18 on a substrate at a second opposite end (via stakes 48), 20,22,24 are further hingedly attached to a support member (as seen in Fig. 1 below) at about the middle of each of the legs 20,22,24 at a first end of the support member, where the support member is hingedly attached to a static attachment member at a second opposite end of the support member (see Fig. 1 below), where the adjustable attachment and the static attachment member each further comprise an aperture for concentrically receiving the shaft 40 (see adjustable attachment 46 and static attachment member openings, that receive the shaft 40 in Fig. 1 below), where the adjustable attachment member 46 may be selectively moved along the shaft and where proximity of the adjustable attachment member 46 and the static attachment member along the shaft 40 is inversely proportional to the proximity of the second ends of the legs 20,22,24 to each other thereby providing stability on the substrate.  The Examiner notes that Duperron’s stand is collapsible, as shown in Fig. 2, and teaches where when the adjustable attachment member 46 is spaced apart from the static attachment member, the legs 20,22,24 are in close proximity of each other.
	Regarding claim 1, Duperron is discussed above, but fails to teach an anchor at a second opposite end of the shaft 40, where the anchor may be inserted into a substrate to enhance the stability of the base 18.  Parent teaches an anchor 27 at a second opposite end of a shaft 4, where the anchor 27 may be inserted into a substrate to enhance the stability of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Duperron with the anchor of Parent, in order to provide additional support for the base, and to help break the ground, for inserting the base into a substrate, as taught to be desirable by Parent (see discussion in col. 4, lines 32-34).  
18, where the legs 20,22,24 are foldable (as discussed in para. [0014], and seen in Fig. 2).
	Regarding claim 4, Parent teaches the base, where a means to rotate the shaft 4 can connect to the mounting member 44 (of Duperron) to facilitate the insertion of the anchor 27 into the substrate (see tool 36 and rotation of shaft in Figs. 2 & 5).  The Examiner notes that the tool 36 of Parent is capable of being inserted within a hole.  Either collar below the locking member 38 is able to receive a hole, which would be capable of receiving the tool 36 taught by Parent.
	Regarding claim 5, Parent teaches the base, where the anchor 27 is removable from the shaft 4 (as seen in Fig. 8).
	Regarding claim 6, Parent teaches the base, where the anchor 27 is selected from the group consisting of: an auger, screw, bolt, helix, and spike (Parent discloses element 27, as a “spike”).


    PNG
    media_image1.png
    818
    679
    media_image1.png
    Greyscale


3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duperron in view of Parent as applied to claim 1 above, and further in view of Dorstewitz (U.S. Pat. 6463687).
	Regarding claim 3, Duperron and Parent are discussed above, and fail to teach, where the legs 20,22,24 can be locked into place by a locking member.  Dorstewitz teaches a collapsible safety sign, having legs 24 that can be locked into place by a locking member 21 on an adjustable attachment 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Duperron and Parent with a locking member on the adjustable attachment, in order to allow the legs to be secured in the desired position, without having them unintentionally collapse, as taught to be desirable by Dorstewitz (see discussion in col. 3, lines 17-25).  
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duperron in view of Parent as applied to claim 1 above, and further in view of Williams et al. (U.S. Pat. 7062872).
With regards to claim 7, Duperron and Parent are discussed above, but fail to teach where the base has a sign body attached to the shaft 40.  Williams discloses a collapsible sign, having a shaft 42, which is secured to a substrate, and supports a sign 12,14.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a folding sign with the device taught by Duperron and Parent, in order to provide an inexpensive collapsible sign system that can be quickly converted between storage and display configurations, as taught to be desirable by Williams (see discussion in col. 1, lines 45-48).

	Regarding claims 9-10, Williams teaches the base, where the sign 190 comprises printed indicia that is made of a reflective material (see discussion in col. 1, lines 60-65).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duperron in view of Parent, and further in view of Dorstewitz.
Regarding claim 11, Duperron teaches a base 18 for supporting an object 16 comprising: a shaft 40 having a mounting member 44 at a first end of the shaft 40, a plurality of legs 20,22,24 where each of the legs 20,22,24 are hingedly attached to an adjustable attachment member 46 at a first end (via pin, as shown in Fig. 1) and support the base 18 on a substrate at a second opposite end (via stakes 48), where each of the legs 20,22,24 are further hingedly attached to a support member (via pin, as seen in Fig. 1 below) at about the middle of the legs 20,22,24 at a first end of the support member (as seen in Fig. 1), where the support member is hingedly attached to a static attachment member at a second opposite end of the support member (see Fig. 1 below), where the adjustable attachment member 46 and the static attachment member each further comprise an aperture for concentrically and rotatably receiving the shaft 40 (see adjustable attachment member 46 and static attachment member openings, that receive the shaft 40 in Fig. 1 below), where the adjustable attachment member 46 may be selectively moved along the shaft 40 and where proximity of the adjustable attachment member 46 and static attachment member along the shaft 40 is inversely proportional to the proximity of the second ends of the legs 20,22,24 to each other thereby providing stability on a substrate.  The Examiner notes that Duperron’s stand is collapsible, as 46 is spaced apart from the static attachment member, the legs 20,22,24 are in close proximity of each other.
	With regards to claim 11, Duperron is discussed above, but fails to teach an anchor at a second opposite end of the shaft 40, where the anchor may be inserted into a substrate to enhance the stability of the base 18.  Parent teaches an anchor 27 at a second opposite end of a shaft 4, where the anchor 27 may be inserted into a substrate to enhance the stability of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Duperron with the anchor of Parent, in order to provide additional support for the base, and to help break the ground, for inserting the base into a substrate, as taught to be desirable by Parent (see discussion in col. 4, lines 32-34).
Further regarding claim 11, Duperron and Parent are discussed above, and fail to teach, where the legs 20,22,24 can be locked into place by a locking member.  Dorstewitz teaches a collapsible safety sign, having legs 24 that can be locked into place by a locking member 21 on an adjustable attachment 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Duperron and Parent with a locking member on the adjustable attachment, in order to allow the legs to be secured in the desired position, without having them unintentionally collapse, as taught to be desirable by Dorstewitz (see discussion in col. 3, lines 17-25).
4 can connect to the attachment point to facilitate the insertion of the anchor 27 into the substrate (see tool 36 and rotation of shaft in Figs. 2 & 5).
	Regarding claim 13, Parent teaches the base, where the anchor 27 is removable from the shaft 4 (as seen in Fig. 8).
Regarding claim 14, Parent teaches the base, where the anchor 27 is selected from the group consisting of: an auger, screw, bolt, helix, and spike (Parent discloses element 27, as a “spike”).
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duperron in view of Dorstewitz as applied to claim 11 above, and further in view of Williams et al. (U.S. Pat. 7062872).
With regards to claim 15, Duperron and Parent are discussed above, but fail to teach where the base has a sign body attached to the shaft 40.  Williams discloses a collapsible sign, having a shaft 42, which is secured to a substrate, and supports a sign 12,14.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a folding sign with the device taught by Duperron and Parent, in order to provide an inexpensive collapsible sign system that can be quickly converted between storage and display configurations, as taught to be desirable by Williams (see discussion in col. 1, lines 45-48).
	Regarding claim 16, Williams teaches where the sign body is foldable (as seen in Fig. 2).
	Regarding claims 17-18, Williams teaches the base, where the sign 190 comprises printed indicia that is made of a reflective material (see discussion in col. 1, lines 60-65).
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duperron in view of Parent, and further in view of Dorstewitz.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duperron in view of Parent and Dorstewitz, and further in view of Williams et al.
Regarding claim 19, Duperron teaches a base 18 for supporting an object 16 comprising: a shaft 40 having a mounting member 44 at a first end of the shaft 40, a plurality of legs 20,22,24 where each of the legs 20,22,24 are hingedly attached to an adjustable attachment member 46 at a first end (via pin, as shown in Fig. 1) and support the base 18 on a substrate at a second opposite end (via stakes 48), where each of the legs 20,22,24 are further hingedly attached to a support member (via pin, as seen in Fig. 1 below) at about the middle of the legs 20,22,24 at a first end of the support member (as seen in Fig. 1), where the support member is hingedly attached to a static attachment member at a second opposite end of the support member (see Fig. 1 below), where the adjustable attachment member 46 and the static attachment member each further comprise an aperture for concentrically and rotatably receiving the shaft 40 (see adjustable attachment member 46 and static attachment member openings, that receive the shaft 40 in Fig. 1 below), where the adjustable attachment member 46 may be selectively moved along the shaft 40 and where proximity of the adjustable attachment member 46 and static attachment member along the shaft 40 is inversely proportional to the proximity of the second ends of the legs 20,22,24 to each other thereby providing stability on a substrate.  The Examiner notes that Duperron’s stand is collapsible, as shown in Fig. 2, and teaches where when the adjustable attachment member 46 is spaced apart from the static attachment member, the legs 20,22,24 are in close proximity of each other.
40, where the anchor may be inserted into a substrate to enhance the stability of the base 18.  Parent teaches an anchor 27 at a second opposite end of a shaft 4, where the anchor 27 may be inserted into a substrate to enhance the stability of the base.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Duperron with the anchor of Parent, in order to provide additional support for the base, and to help break the ground, for inserting the base into a substrate, as taught to be desirable by Parent (see discussion in col. 4, lines 32-34).
Further regarding claim 19, Duperron and Parent are discussed above, and fail to teach, where the legs 20,22,24 can be locked into place by a locking member.  Dorstewitz teaches a collapsible safety sign, having legs 24 that can be locked into place by a locking member 21 on an adjustable attachment 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Duperron and Parent with a locking member on the adjustable attachment, in order to allow the legs to be secured in the desired position, without having them unintentionally collapse, as taught to be desirable by Dorstewitz (see discussion in col. 3, lines 17-25).
Further regarding claim 19, Duperron, Parent, and Dorstewitz are discussed above, but fail to teach where the base has a sign body attached to the shaft 40.  Williams discloses a collapsible sign, having a shaft 42, which is secured to a substrate, and supports a sign 12,14.  

Regarding claim 20, Williams teaches where the sign body is foldable (as seen in Fig. 2).
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.  Due to the lack of specific arguments in view of the prior art rejections, the Examiner submits the following.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        2-Nov-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632